ON PETITION FOR REHEARING.
AILSHIE, J.
The appellant has filed a petition for a rehearing and urges that the opinion in this case runs counter to the holding of the court in Storer v. Heitfeld, 17 Ida. 113, 105 Pac. 55.
As we understand the facts of the two eases, there is quite a marked distinction between them. In the Storer-Heitfeld case, Dubois, one of the defendants, was called from the state on the eve of the trial to Springfield, Illinois, on account of the death of his brother. While he voluntarily absented himself, still the cause was one beyond his control, and the sentiments of humanity would naturally impel one to act as he acted, and courts themselves being human institutions must of necessity take cognizance of such unforeseen occurrences and the sentiments which they call forth.
In the case at bar, the defendant voluntarily absented himself from the state on business, and he did so after the court had been in session nearly three months and while his case *207was pending, and knowing, as be must have known, that Ms ease was liable to be called at any time. "While he went away with the consent and acquiescence of his counsel, that fact in no way relieves him from the charge that he was careless and negligent in the matter of preparation for the trial in this case. We see no reason for granting a rehearing. The petition is denied.
Sullivan, C. J., concurs.